Citation Nr: 1814309	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  17-08 648	)	DATE
	)
	)

On appeal   from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to a rating in excess of 70 percent for bilateral hearing loss from October 7, 2017.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1959 to November 1962.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This case was previously before the Board in September 2017, at which time it was remanded for further development. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to October 7, 2017, the Veteran's bilateral hearing loss was manifested by no greater than Level I hearing loss in each ear. 

2. From October 7, 2017 forward, the Veteran's bilateral hearing loss is manifested by no greater than Level IX hearing loss in the right ear and Level X hearing loss in the left ear. 





CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).

2. The criteria for a rating in excess of 70 percent for bilateral hearing loss from October 7, 2017 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his June 2016 VA examination was inadequate. That contention is addressed below. Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Analysis

The rating criteria for hearing loss are set forth under 38 C.F.R. § 4.85, Diagnostic Code 6100. In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Regulations specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests. The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test. The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity. For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be evaluated to the next higher Roman numeral.



Period prior to October 7, 2017

The Veteran contends that he is entitled to an initial compensable rating for his bilateral hearing loss. 

The Veteran submitted reports from private audiological examinations in May 2015, June 2015, and October 2016. Unfortunately, the June 2015 and October 2016 examinations did not test word discrimination using the Maryland CNC test and therefore cannot be used for VA rating purposes. 

The results of the May 2015 private audiological examination were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
25
35
25
LEFT
20
25
35
45
31

Speech recognition was 94 percent in the right ear and 96 percent in the left ear, as measured by the Maryland CNC test.

These results corresponded to a Level I in the right ear and a Level I in the left ear, which combined for a 0 percent rating.

The Veteran was provided a VA audiological examination in June 2016. The results were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
30
40
30
LEFT
20
30
40
50
35

Speech recognition was 100 percent in both ears, as measured by the Maryland CNC test.

These results corresponded to a Level I in the right ear and a Level I in the left ear, which combined for a 0 percent rating.

In his July 2016 Notice of Disagreement, the Veteran contended that the VA examination was "superficially conducted" and that the VA ratings are arbitrarily set and bear no relationship to his afflictions. As the June 2016 examination was conducted by a state-licensed audiologist and contained both a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, the Board finds that it was adequate. 38 C.F.R. § 4.85. Furthermore, the Veteran's representative stated in its September appellate brief that the Veteran argued that the VA examiner did not consider his reports of not being able to hold conversations while in crowds and needing to increase the volume on TV and radio. However, the Board notes that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017). The Board finds the examination is adequate.

As noted above, the June 2015 and October 2016 private audiological examinations do not include the Maryland CNC test and are therefore invalid for VA rating purposes. However, as the Veteran has specifically noted that the October 2016 examination demonstrates increased hearing loss, the Board notes for reference that if it were able to accept the W-22 word list, the results of that examination would likewise warrant a noncompensable rating. The results of the October 2016 examination were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
65
65
54
LEFT
35
55
65
70
56

Speech recognition was 96 percent in both ears, as measured by using the W-22 word list. 

These results would correspond to a Level I in each ear, resulting in a 0 percent rating.

Accordingly, the Board finds that the evidence does not support an initial compensable rating.

Period after October 7, 2017

Upon remand, the Veteran was provided with a new VA audiological examination on October 7, 2017. The results from that examination were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
85
90
95
95
91
LEFT
85
90
100
105+
95

Speech recognition was 44 percent in the right ear and 40 percent in the left ear, as measured by the Maryland CNC test.

These results corresponded to a Level IX in the right ear and a Level X in the left ear, which combined for a 70 percent rating.

The Veteran also submitted a private audiological examination from December 2017. Though this examination again did not use the Maryland CNC test for word discrimination, the auditory thresholds are all 55 decibels or higher, so the rating table for exceptional hearing loss may be used, which does not require use of results from the Maryland CNC word test. The results of the December 2017 examination were as follows:







HERTZ



1000
2000
3000
4000
Average
RIGHT
75
90
95
105
91
LEFT
75
95
100
110
95

Using Table VIa, these results correspond to a Level IX in the right ear and a Level X in the left ear, resulting in a 70 percent rating. 

Accordingly, the Board finds that a rating in excess of 70 percent after October 7, 2017 is not warranted. 

In a February 2017 substantive appeal, the Veteran noted, "This affliction restricts me from being viably employed in my profession."  The Board acknowledges that the hearing loss disability does impair hearing conversations as would be necessary with coworkers or customers and is contemplated in the assigned ratings.  However, the Veteran did not further explain the duties of his profession or that the impairment precludes all forms of substantially gainful employment.  Therefore, his statement standing alone does not raise the issue of unemployability. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 70 percent for bilateral hearing loss from October 7, 2017 is denied.


REMAND

On his February 2017 Form 9, the Veteran asserted that his bilateral hearing loss prevented him from "being viably employed" in his profession. He also reported on his June 2016 and October 2017 VA examinations that his bilateral hearing loss interferes with his ability to work. A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability. Id at 454. Claims for TDIU and the underlying increased rating claim may be adjudicated separately. Id. TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

No information is of record in support of the TDIU claim beyond the statements noted above. As specific employment information is not of record, the Board cannot adjudicate the claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information including his education, employment history, and occupational skills.

2. Thereafter, adjudicate the Veteran's TDIU claim. If a complete grant of the benefit sought is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


